Citation Nr: 0502412	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-05 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to restoration of a 30 percent disability rating 
for right eye disability from May 1, 2000, through November 
6, 2002.

Entitlement to restoration of special monthly compensation 
for blindness of the right eye from May 1, 2000, through 
November 6, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1972 to 
December 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which reduced the evaluation for the 
veteran's right eye disability to 20 percent, effective from 
May 1, 2000, and also terminated special monthly compensation 
for blindness in the right eye from that date.  During the 
pendency of the appeal, the evaluation for the right eye 
disability was increased to 30 percent and special monthly 
compensation for blindness in the right eye were granted, 
effective November 7, 2002.  This satisfied the veteran's 
appeal except for the period from May 1, 2000, through 
November 6, 2002.

Additionally, in an October 1999 statement, the veteran 
requested a personal hearing on the issue of the rating 
reduction, and subsequently requested that it be rescheduled.  
The requested hearing was scheduled for May 2000, but the 
veteran failed to appear.  He has not requested that the 
hearing be rescheduled.  Therefore, his request for such a 
hearing is considered withdrawn.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  Effective July 19, 1996, the veteran was granted special 
monthly compensation for blindness in the right eye and an 
increased evaluation of 30 percent for right eye disability.

3.  A VA examination in May 1999 disclosed that corrected 
visual acuity in the veteran's right eye was 20/200 or 
better, that there was no active pathology, and that there 
was no other significant functional impairment due to the 
right eye disability.

4.  In a September 1999 rating decision, the RO proposed to 
terminate the veteran's special monthly compensation and to 
reduce the evaluation for his right eye disability to 20 
percent; the veteran was informed of the proposals by letter 
dated in October 1999, and afforded a period of 60 days in 
which to submit additional evidence. 

5.  By rating decision dated in January 2000, the evaluation 
was reduced to 20 percent, effective May 1, 2000.

6.  Thereafter, it is not factually ascertainable that the 
disability increased in severity prior to November 7, 2002.


CONCLUSIONS OF LAW

1.  The 30 percent rating for right eye disability was 
properly reduced to 30 percent and special monthly 
compensation for blindness in the right eye was properly 
terminated, effective May 1, 2000.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105, 3.344, 3.350, 4.7,  4.84a, 
Diagnostic Codes 6009 and 6077 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for right eye disability during the period from May 1, 2000, 
through November 6, 2002, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Codes 
6009 and 6077 (2004).

3.  The criteria for special monthly compensation for 
blindness in one eye during the period from May 1, 2000, 
through November 6, 2002, have not been met.  38 U.S.C.A. 
§ 1114 (West 2002); 38 C.F.R. § 3.350 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of these 
claims, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.

The Act and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

In the rating decision on appeal, the statement of the case 
and supplements thereto, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the evidence and information that he should submit 
and the assistance that VA would provide to obtain evidence 
and information in support of his claim.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that all pertinent evidence has been 
obtained and that no further development is required to 
comply with the duty to assist requirements of the VCAA and 
the implementing regulations.

In sum, the Board is of the opinion that any deficiencies in 
the RO's development and consideration of these claims under 
the VCAA and the implementing regulations amount to no more 
than harmless errors and that further delay in the resolution 
of these claims to correct such deficiencies is not 
warranted, particularly in view of the fact that these claims 
have been pending since 1999.

II.  Analysis

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level. 38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344.

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes. See 38 C.F.R. § 3.383(a)(1); see also 38 
C.F.R. § 4.14 (manifestations not resulting from the service-
connected disability may not be used in establishing the 
service-connected evaluation).  However, compensation is 
payable for the combination of service-connected and 
nonservice-connected disabilities of blindness in one eye as 
a result of service-connected disability and blindness in the 
other eye as a result of nonservice- connected disability as 
if both disabilities were service- connected, provided the 
nonservice-connected disability is not the result of the 
veteran's own willful misconduct.  38 C.F.R. § 3.83(a).  

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for blindness of one eye having only light 
perception.  Loss of use or blindness of one eye, having only 
light perception, will be held to exist when there is 
inability to recognize test letters at 1 foot and when 
further examination of the eye reveals that perception of 
objects, hand movements, or counting fingers cannot be 
accomplished at 3 feet.  See 38 C.F.R. § 3.350(a)(4).

In the case at hand, the prior 30 percent rating for the 
right eye disability was in effect from July 19, 1996, to May 
1, 2000.  Since that period is less than five years, the 
provisions of 38 C.F.R. § 3.344(a) and (b) regarding 
stabilization of disability ratings do not apply. 38 C.F.R. 
§ 3.344(c).

The appellant is not service-connected for any disability of 
the left eye or blind in his left eye, therefore, his left 
eye is considered normal for rating purposes. See 38 C.F.R. 
§§ 3.383(a).  

Residuals of an eye injury are to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional 10 percent during the continuance of active 
pathology. 38 C.F.R. § 4.84a, Diagnostic Code 6009.

A 30 percent rating is authorized where visual acuity in one 
eye is normal and visual acuity in the other eye is light 
perception only.  38 C.F.R. § 4.84a, Diagnostic Code 6070.  
If visual acuity in one eye is normal and visual acuity in 
the other eye is 20/200, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6077.

In this case, the veteran was granted a 30 percent evaluation 
and special monthly compensation based on the results of a 
November 1996 VA examination showing that he had light 
perception only in the right eye.

A VA examination in May 1999 disclosed that corrected visual 
acuity in the veteran's right eye was 20/200 or better, that 
there was no active pathology, and that there was no other 
significant functional impairment due to the right eye 
disability.  In a September 1999 rating decision, the RO 
proposed to terminate the veteran's special monthly 
compensation and to reduce the evaluation for his right eye 
disability to 20 percent; the veteran was informed of the 
proposals by letter dated in October 1999, and afforded a 
period of 60 days in which to submit additional evidence.  By 
rating decision dated in January 2000, the evaluation was 
reduced to 20 percent, effective May 1, 2000.

Although the veteran disputes the results of the May 1999 
examination, he has provided no evidence which tends to show 
that the results are inaccurate.  Therefore, the Board agrees 
with the RO's determination that reduction in the evaluation 
to 30 percent and termination of special monthly compensation 
were warranted.  In addition, the record reflects that the RO 
complied with the due process requirements for reducing the 
evaluation and terminating special monthly compensation.

The veteran underwent another VA examination in November 
2002.  This examination disclosed corrected visual acuity of 
20/200 in the right eye, no active pathology and no other 
functional impairment.  In sum, the results of this 
examination support the assigned evaluation of 20 percent and 
the denial of special monthly compensation.  

In fact, there is no medical evidence supporting a grant of 
special monthly compensation or an evaluation in excess of 20 
percent until April 2003 when the veteran underwent another 
VA examination.  At this examination, he was found to have 
light perception only in the right eye, although the examiner 
questioned whether this finding was due to lack of effort on 
the veteran's part.  In any event, the RO granted special 
monthly compensation and an increased evaluation of 30 
percent based on the findings on this examination.  

In view of the findings on the November 2002 examination and 
the absence of any other evidence of increased disability 
during the period through November 6, 2002, the Board must 
conclude that neither a 30 percent rating nor special monthly 
compensation is warranted prior to November 7, 2002.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to restoration of a 30 percent evaluation for 
right eye disability and special monthly compensation for 
blindness of the right eye during the period from May 1, 
2000, through November 6, 2002, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


